     Case 2:21-cv-04405-RGK-MAR Document 62-1 Filed 07/27/21 Page 1 of 1 Page ID #:777




 1       DECLARATION OF SUPERVISORY SPECIAL AGENT JESSIE MURRAY
 2          I, Supervisory Special Agent Jessie MmTay, declare as follows:
 3           1.    I am a Supervisory Special Agent with the FBI.
 4          2.     On July 21, 2021, the FBI informed Travis May's attorney that the
 5    government was returning Travis May's property.
 6          I declare under penalty of pe1jury under the laws of the United States of America
 7    that the foregoing is true and c01Tect.
 8          Executed in Los Angeles, California on Jul:i)__b, 2021 .
 9
10                                                        ~                       y
11
12
13
14
15
16
17
18
19
20
21
22
23
24
25
26
27
28
                                                  20
